           Case 2:14-cv-01942-JCM-CWH Document 116
                                               115 Filed 06/11/20
                                                         06/10/20 Page 1 of 2


1    AARON D. FORD
       Attorney General
2    Steve Shevorski (Bar No. 8256)
       Chief Litigation Counsel
3    Kiel B. Ireland (Bar No. 15368C)
       Deputy Attorney General
4    Office of the Attorney General
     555 E. Washington Ave, Ste. 3900
5    Las Vegas, NV 89101
     (702) 486-3420 (phone)
6    (702) 486-3773 (fax)
     sshevorski@ag.nv.gov
7    kireland@ag.nv.gov

8    Attorneys for the State Defendants

9                         UNITED STATES DISTRICT COURT

10                                 DISTRICT OF NEVADA

11   DANIEL VARGAS, individually,                 CASE NO. 2:14-cv-1942-JCM-CWH

12                       Plaintiffs,
     vs.
13
     AMBER HOWELL, Administrator of the
14   Nevada Division of Child and Family            STIPULATION AND ORDER TO
     Services in her individual capacity; STEVE        EXTEND TIME TO FILE
15   MCBRIDE, Deputy Administrator of                OPPOSITION TO RENEWED
     Nevada Youth Training Center in his           MOTION FOR ATTORNEYS’ FEES
16   individual capacity; RICHARD                       (SECOND REQUEST)
     GLOECKNER, Superintendent, Nevada
17   Youth Training Center in his individual
     capacity; ROBERT K. STOKES, Elko
18   County Manager in his individual capacity;
     ELKO COUNTY; JAMES GOODSON,
19   Head Group Supervisor, in his individual
     capacity; RUSSELL TAYLOR, Assistant
20   Head Group Supervisor, in his individual
     capacity; GARY PATTERSON, Group
21   Supervisor, in his individual capacity;
     SHAUN BRILEY, Group Supervisor, in his
22   individual capacity; JOHN OLSON, Group
     Supervisor, in his individual capacity;
23   DEBORAH KNOTTS, Correctional Nurse,
     in her individual capacity; DOE OFFICERS
24   I-X, DOE HEALTH CARE PROVIDERS IX,
     DOES I-X, inclusive, DOES XI-XX,
25   Inclusive, ROEs I-X,

26                       Defendants.

27          IT IS HEREBY STIPULATED AND AGREED, by and between Defendants Amber

28   Howell, Steve McBride, Richard Gloeckner, James Goodson, Russell Taylor, Shaun Briley,



                                          Page 1 of 2
         Case 2:14-cv-01942-JCM-CWH Document 116
                                             115 Filed 06/11/20
                                                       06/10/20 Page 2 of 2


1    John Olson and Deborah Knotts (collectively, the “State Defendants”), and Plaintiff Daniel
2    Vargas, by and through their respective counsel:
3          That the State Defendants will have up to and including June 15, 2020 to file an
4    opposition to Plaintiffs’ renewed motion for attorneys’ fees [ECF No. 112] to allow the
5    parties additional time to continue mediating in an attempt to resolve this matter.
6          Respectfully submitted this 10th day of June, 2020.
7    AARON D. FORD                                  CHRISTIANSEN LAW OFFICES
     Attorney General
8

9    By: /s/ Steve Shevorski                        By: /s/ Keely A. Perdue
        Steve Shevorski (Bar No. 8256)                 Peter S. Christiansen (Bar No. 5254)
10      Chief Litigation Counsel                       Kendelee L. Works (Bar No. 9611)
        Attorneys for State Defendants                 Keely A. Perdue (Bar No. 13931)
11                                                     Attorneys for Plaintiff

12

13                                               ORDER
14         IT IS SO ORDERED.
15         DATED this
                 June___
                      11,day of ________________, 2020.
                          2020.

16

17
                                            ___________________________________________
18                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28



                                            Page 2 of 2
